Citation Nr: 0731589	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-26 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for PTSD from 
February 1, 2005.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In that rating decision, the RO granted service connection 
for PTSD and assigned an initial staged disability rating as 
follows:  70 percent for the period from August 25, 2000, to 
January 31, 2005; and a 50 percent rating from February 1, 
2005.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(holding that at the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings).  The 
RO also assigned a temporary total rating based on a period 
of hospitalization from September 14, 2000, to October 31, 
2000.  See 38 C.F.R. § 4.29.  

The veteran appealed the 50 percent rating assigned by the RO 
for the period from February 1, 2005, arguing that a 70 
percent rating should have been assigned from the effective 
date of the award of service connection.  

In connection with his appeal, a hearing at the RO was held 
in October 2006 before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.


FINDING OF FACT

From February 1, 2005, the veteran's PTSD has been manifested 
by symptoms such as depression, social isolation, mood 
swings, panic attacks, sleeping difficulties, anxiety, 
suicidal thoughts, irritability, and temper problems, 
resulting in a severely limited ability to form relationships 
with others.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met, 
from February 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b).  

As set forth below, the Board's decision is a complete grant 
of the benefits sought on appeal by the veteran.  In light of 
this favorable decision, any defect in providing notice and 
assistance to him is harmless error.  The Board therefore 
finds that no further notification or development action is 
necessary prior to consideration of the appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Neither the 
veteran nor his attorney has argued otherwise.  


Background

A review of the record shows that in August 2000, the veteran 
submitted an application to reopen his claim of service 
connection for PTSD.  He indicated that he was currently 
experiencing symptoms such as disturbed sleep, suicidal 
thoughts, mood swings, flashbacks, and trouble socializing 
with others.  

The following month, the veteran was hospitalized at the 
Battle Creek VA Medical Center for treatment of PTSD.  On 
admission, he reported suicidal ideation and depression.  
Mental status examination showed that his affect was 
restricted and his mood was dysphoric.  His speech was 
normal, albeit with limited spontaneity.  His memory was 
impaired.  During hospitalization, the veteran also 
complained of symptoms such as difficulty concentrating, 
disturbed sleep, depression, low motivation, poor anger 
control, social isolation, and hypervigilance.  He described 
his relationship with his family as poor.  The diagnoses on 
discharge in October 2000 included PTSD.  A GAF of 36 was 
assigned.  

At a May 2002 hearing, the veteran testified that he had 
difficulty focusing, was easily irritated, and had mood 
swings.  He was unable to control his temper.  He indicated 
that he did not socialize with others.  The veteran testified 
that he made excuses to his wife in order to get out of 
family events such as weddings, and had no friends.  The 
veteran indicated that he also had difficulty maintaining 
stable employment due to his inability to focus, handle 
stress, and get along with others.  

The veteran underwent VA medical examination in February 
2005, at which he reported that his PTSD symptoms included 
sleeping difficulties, nightmares, anxiety, intrusive 
thoughts of Vietnam, and depression.  He also reported 
suicidal thoughts, hypervigilance, and an increased startle 
reflex.  He also reported that he was irritable, and had 
temper problems.  The veteran explained that he also led an 
extremely reclusive lifestyle, spending most of his time 
alone.  He indicated that he did not shop, go to stores, or 
other social events.  He indicated that he had been married 
for 35 years and lived with his spouse and daughter.  He 
stated that he worked full time, typically spending one day 
per week in the office and the remaining four by himself on 
the road.  The veteran indicated that after work, he returned 
home and immediately went to his garage to be by himself, 
isolated from his family.  On weekends, he indicated that he 
went to a remote cabin by himself, away from his family.  The 
veteran indicated that he attended family gatherings only 
briefly, and always drove separately from his family.  He had 
no hobbies or interests.  The veteran indicated that he was 
last hospitalized for psychiatric treatment in 2000.  He 
indicated that he continued to take Xanax, but was otherwise 
not receiving regular psychiatric care.  

Mental status evaluation showed that the veteran was casually 
dressed, with normal speech.  His affect and mood were 
anxious.  There were no hallucinations or delusions and he 
had no formal thought disorder.  There was suicidal ideation, 
but no current plan or intent.  The veteran denied homicidal 
ideation and his cognition was grossly intact.  The diagnosis 
was PTSD, combat related.  The examiner assigned a GAF of 50, 
which he indicated reflected a serious psychosocial 
dysfunction.  The examiner noted that the veteran was able to 
hold a job, but that his life was otherwise extremely 
reclusive and isolative; his ability to form relationships 
and enjoy activities was severely affected by his PTSD.  

At a hearing at the RO in May 2006, the veteran testified 
that his PTSD symptoms had remained constant since February 
2005.  The veteran indicated that he continued to isolate 
himself from others.  He indicated that when he returned home 
from work, he went to the garage by himself, away from his 
family.  Every weekend, he indicated that he went by himself 
to a cabin on a farm, where there were no neighbors around.  
With respect to his job, the veteran indicated that he worked 
by himself primarily, spending four days weekly on the road 
traveling alone.  When he was in the office once a week, he 
sat in a corner office by himself.  The veteran indicated 
that he had no hobbies or interests, and continued to have 
suicidal thoughts.  

At his October 2006 Board hearing, the veteran testified that 
since his separation from service, he had held eleven jobs, 
and had been fired from six of them due to problems such as 
anger control and an inability to handle stress and meet 
goals.  The remaining five jobs he quit because he could not 
handle the stress of his peers.  The veteran indicated that 
he was currently employed, but it was only with a great deal 
of effort that he was able to remain employed.  He also 
testified that his PTSD symptoms included difficulty 
concentrating, depression, temper flare-ups, irritability, 
panic attacks, difficulty sleeping, and social isolation.  
The veteran indicated that he often spent weekends by himself 
at a remote cabin.  When he was at home, the veteran 
indicated that he isolated himself from his family by 
spending time in the garage.  He explained that he did not 
like being around people and could not start or maintain 
relationships with others due to mood swings and temper 
problems.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

In this case, the veteran has limited his appeal to a 
particular stage of the initial rating assigned by the RO.  
As described above in the Introduction portion of this 
decision, the veteran argues that a 70 percent rating should 
be assigned for the period from February 1, 2005, rather than 
the currently-assigned 50 percent.  Thus, the Board will 
limit its consideration to whether a 70 percent rating is 
warranted for that period.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994); cf. AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's service-connected PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Rather, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

Under the general rating formula for evaluating mental 
disorders, including PTSD, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a 70 percent 
rating have been met from February 1, 2005.  

As summarized in detail above, the evidence reveals that the 
veteran has PTSD with symptoms such as mood swings, social 
isolation, poor relationships with his family members, 
suicidal ideation, panic attacks, depression, difficulty 
adapting to stressful environments, sleep difficulties, and 
temper problems.  At the February 2005 VA psychiatric 
examination, the examiner concluded that the veteran's PTSD 
was productive of serious psychosocial dysfunction, with 
severe impairment in his ability to form relationships and 
enjoy activities.  The examiner assigned a GAF of 50.  

A GAF (global assessment of functioning) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

As set forth above, a 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In this case, the Board finds that the veteran's PTSD 
symptoms more nearly approximate the criteria for a 70 
percent rating, from February 1, 2005.  The evidence does not 
show, nor does the veteran contend, that a rating in excess 
of 70 percent is warranted.  For example, he does not have 
persistent delusions or hallucinations and is capable of 
performing activities of daily living.  He continues to work 
full-time, although with difficulty.  In addition, he 
maintained a current relationship with his spouse for 35 
years, although he describes his relationship as poor.  In 
short, the veteran does not exhibit the criteria necessary 
for a 100 percent rating, nor is there any indication, 
subjective or otherwise, that he is totally disabled as a 
result of PTSD.  In fact, the Board notes that the veteran 
himself has specifically limited his appeal to entitlement to 
a 70 percent rating for the period from February 1, 2005.

In summary, the Board finds that the veteran is most 
appropriately rated as 70 percent.  Thus, after a careful 
review of the record, the Board finds that the evidence is 
favorable for an increased rating to 70 percent for PTSD from 
February 1, 2005.  

In reaching its decision with respect to this issue, the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
the veteran's PTSD has resulted in frequent periods of 
hospitalization.  Indeed, it appears that the veteran has 
been hospitalized only once in recent years for PTSD.  
Similarly, there is no evidence of marked interference with 
employment, beyond that contemplated by the schedular 
criteria.  Consequently, the Board finds that no further 
action on this matter is warranted.


ORDER

Entitlement to a 70 percent evaluation for post-traumatic 
stress disorder is granted from February 1, 2005, subject to 
the regulations pertinent to the disbursement of monetary 
funds.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


